s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 25, 2014

                                       No. 04-14-00113-CV

                                        Diron Shay HOLT,
                                            Appellant

                                                 v.

                                        Jenny Lissa HALE,
                                             Appellee

                    From the County Court at Law, Val Verde County, Texas
                                  Trial Court No. 3112CCL
                        Honorable Sergio J. Gonzalez, Judge Presiding


                                          ORDER
        The trial court clerk has filed a notification of late record stating that the clerk’s record
has not been filed because appellant failed to pay or make arrangements to pay the clerk’s fee for
preparing the record and that appellant is not entitled to appeal without paying the fee. It is
therefore ORDERED that appellant provide written proof to this court within ten (10) days of the
date of this order that either (1) the clerk’s fee has been paid or arrangements have been made to
pay the clerk’s fee; or (2) appellant is entitled to appeal without paying the clerk’s fee. If
appellant fails to respond within the time provided, this appeal will be dismissed for want of
prosecution. See TEX. R. APP. P. 37.3(b).

                                                      _________________________________
                                                      Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of March, 2014.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court